UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6884


ISIAH JAMES, JR.,

                  Petitioner - Appellant,

             v.

LEVERN COHEN,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:07-cv-04163)


Submitted:    September 4, 2009          Decided:      September 14, 2009


Before MOTZ and      KING,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Isiah James, Jr., Appellant Pro Se.     Erin Mary Farrell, Daniel
Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Isiah James, Jr., seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing       his   petition     filed       pursuant   to    28    U.S.C.    § 2254

(2006).        The district court entered its order on February 19,

2009.       James filed his notice of appeal on May 7, 2009, at the

earliest. ∗       In   his    notice   of       appeal,    James      stated    that    he

received notice of the district court’s order on May 5, 2009,

and April 24, 2009.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    This appeal period

is “mandatory and jurisdictional.”                  Browder v. Dir., Dep’t of

Corr., 434 U.S. 257, 264 (1978) (internal quotation marks and

citation       omitted);     see   Bowles   v.    Russell,      551    U.S.    205,    214

(2007).

               James’ notice of appeal is clearly untimely.                    However,

under Rule 4(a)(6), the district court may reopen the time to

appeal.       Because the record is unclear as to when James actually

received notice of the district court’s dismissal of his action,

        ∗
            See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                            2
see Fed. R. App. P. 4(a)(6)(B), we remand this case to the

district court for the limited purpose of determining when James

received notice of the district court’s entry of its final order

and whether he is entitled to a reopening of the appeal period.

The record, as supplemented, will then be returned to this court

for further consideration.

                                                        REMANDED




                               3